MR. Justice A ldbey
delivered the opinion of the court.
The complaint in this case was filed in the Municipal Court of Mayagüez after having been sworn to before the clerk of' that court. It charges the appellant with the commission of assault and battery upon the person of the complainant “on the premises of Pedro Ronda in the municipal judicial district of Mayagüez.”
The said complaint was sufficient to give jurisdiction to the municipal court as well as to the district court on appeal *208from tbe judgment rendered by tbe former, and if tbe defendant desired fuller information with regard to tbe locality be should bave asked for sucb specification. People v. París, 25 P. R. R. 103.
Tbe evidence was contradictory and although tbe only witness for tbe prosecution was blind, we can not bold that the court erred in believing bis testimony, for from tbe manner in which be testified it can be concluded that it was sufficient to prove the commission of the crime charged.
Those being tbe two grounds of appeal, the judgment must be
Affirmed. •
Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.